Judge.Harold R. Banke.
This appeal is from a probate court’s order approving the final distribution of property proposed by the administratrix of an estate. The record shows that although the probate court signed a written order in the case on November 3, 1993, that order has never been filed with the Clerk of Probate Court. It thus appearing that no final *340order has been entered in the case, this appeal must be dismissed as premature. Turner v. Wood, 159 Ga. App. 850 (285 SE2d 589) (1981).
Decided July 29, 1994.
Allen & Perry, Roy L. Allen, Jr., for appellant.
Constance L. Thomas, for appellee.

Appeal dismissed.


Birdsong, P. J., and Blackburn, J., concur.